DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were pending and were rejected in the previous office action. Claims 1, 14, and 20 were amended, claims 3-4 were canceled, and new claims 21-22 were added. Claims 1-2 and 5-22 are currently pending and are examined in this office action. 

Response to Arguments
35 USC § 101:
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-20 (pgs. 11-14 of remarks filed 10/25/2021) have been fully considered but they are not persuasive. The examiner notes that claims 3-4 were canceled and new claims 21 and 22 were added in the amendments filed 10/25/2021. 
Applicant first argues, regarding Step 2A Prong One, that the claimed solution is not “directed to” a commercial or legal interaction, but instead improves upon existing online subscription order technology (pgs. 12-13 of remarks). First, applicant has not identified what particular features of the claims supposedly amount to an improvement to online subscription order technology. The examiner additionally reminds applicant that the issue at hand in Step 2A Prong One is not yet whether the claims are directed to the abstract idea, but whether the claims contains limitations that recite an abstract idea. See MPEP 2106.04(II)(A). Also see MPEP If the identified limitation(s) falls within at least one of the groupings of abstract ideas, it is reasonable to conclude that the claim recites an abstract idea in Step 2A Prong One.” Therefore, under Step 2A Prong One, because the claims include a number of limitations identified by the examiner for adjusting a subscription order delivery schedule based on product usage information, which under the broadest reasonable interpretation is a commercial interaction, the claims recite an abstract idea. 
Nonetheless, the examiner respectfully disagrees that the claims amount to any improvement in the functioning of a computer itself or to any other technology or technical field, as a process for scheduling an order subscription while linking its use to a subscription order system that uses the Internet (i.e. is online) is not an improvement to a technological field. At best, even if the examiner assumes applicant’s argued features do improve subscription order scheduling, the asserted improvement would be an improvement to the underlying abstract idea/commercial interaction itself and not to any particular technological feature. Therefore the claims still recite an abstract idea that is being applied using generic computers. The fact that the scheduling of the product order subscription pertains to “an online subscription order system” amounts to nothing more than an effort to link the performance of the abstract idea to a particular technological environment, which does not render the claims § 101 eligible. 
Applicant further argues, with respect to Step 2A Prong Two, that “the claimed solution is integrated into a practical application by improving the functioning of the computing technology” (pgs. 13-14 of remarks). Applicant argues in particular that “the claimed solution 
Applicant’s own specification describes embodiments of the claimed invention as being implemented on code that can be executed by a processor of a general purpose computer or any other programmable device, and thus is it clear that the claims merely recite instructions to implement an abstract idea on a computer (and that the computer is nothing more than a generic or general purpose computer). The use of a general purpose computer does not indicate any improvement to the functioning of a computer or improvement to the computer itself. Additionally, to the extent that the claimed functions even specifically require interacting with an online subscription order system, this would add nothing of significance to the examiner’s analysis, as merely interacting with another computer is at best the use of a generic computer in its ordinary capacity (e.g. to receive or transmit data) and requires nothing more than basic transmission of data. See MPEP 2106.05(f), showing “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).” 
Therefore, the examiner maintains the § 101 rejection over the current claims 1-2 and 5-22. 
35 USC § 103: 
Applicant’s arguments with respect to the previous § 103 rejections of claims 1-20 (pgs. 14-15 of remarks filed 10/25/2021) have been considered but they are moot as they do not apply to the current grounds of rejection applied under § 103 in response to applicant’s amendments. 
The examiner further notes that while applicant includes some subject matter of the now canceled claim 3 in claim 1, the limitations that read “periodically trigger a prompt on an electronic device of a user, via the online subscription order system, to request product usage information for the product since a most recent delivery of the product and prior to a next scheduled delivery of the product according to the subscription order schedule” are not identical in scope to limitations of the previous claim 3. Therefore, applicant’s amendments necessitate the new grounds of rejection under § 103 below. 
Please see the updated § 103 rejections of claims 1-2 and 5-22 below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 and 5-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
(Step 1) Independent claim 1 and the respective dependent claims 2, 5-13, and 21 recite “An apparatus…” (i.e. a machine) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 14 and its respective dependent claims 15-19 and 22 recite “A method…” (i.e. a process) and therefore these claims fall under one of the four categories of statutory subject matter under Step 1. Independent claim 20 recites “A computer program product, comprising a computer readable storage medium…” (i.e. at least an article or manufacture) that as per applicant’s specification at paragraph [0016], “[E]mbodiments may take the form of a program product embodied in one or more computer readable storage devices storing machine readable code, computer readable code, and/or program code, referred hereafter as code. The storage devices may be tangible, non-transitory, and/or non-transmission. The storage devices may not embody signals” – and therefore claim 20 falls under one of the four categories of statutory subject matter under Step 1. As a result, claims 1-2 and 5-22 pass Step 1 of the subject matter eligibility test. However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
(Step 2A Prong One) Independent claims 1, 14, and 20 recite limitations for determining a subscription order schedule for a product that is ordered on a subscription basis; periodically 
(Step 2A Prong One – Continued) The limitations of independent claims 1, 14, and 20 above amount to processes for adjusting a subscription order delivery schedule based on product usage information. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above for adjusting a subscription order delivery schedule based on product usage information amount to a commercial interaction (i.e. adjusting a subscription order delivery schedule based on product usage information – which would be considered any of a contract for a product delivery subscription, sales activities or behaviors, and business relations), the claims fall into the “certain methods of organizing human activity” grouping of abstract ideas.
(Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1, 14, and 20 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. adjusting a subscription order delivery schedule based on product usage information, as described by the limitations identified in Step 2A Prong One above) using generic Alice Corp.” Furthermore, the claims recite the use of the processor to trigger a prompt on an electronic device of the user. However, to the extent that this even amounts to transmitting some information by the processor, or receiving data by the electronic device of the user, these additional elements/functions merely amount to the use of the processor and electronic device in their ordinary capacity (e.g. to receive, store, or transmit data), and the prompt being triggered on the user device at best links the performance of the abstract idea to a particular technological environment. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more, but instead also further indicates that the claims recite mere instructions apply the abstract idea using a generic computer or computer components. Additionally, while the claims recite limitations such as “as part of an online subscription order system,” “via the online subscription order system,” and “for the online subscription order system,” these limitations also merely link the performance of the abstract idea to a particular technological environment (i.e. the Internet or “online,” using an online subscription order system), which does not add anything that integrates the abstract idea into a practical application (See MPEP 2106.05(h); also see MPEP § 2106 citing Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, directed to an abstract idea. 
(Step 2B) Claims 1, 14, and 20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. adjusting a subscription order delivery schedule based on product usage information, as described by the limitations identified in Step 2A Prong One above) using generic computers/computer components (i.e. a processor, a memory that stores code executable by the processor, and an electronic device of a user of claim 1; a processor, and an electronic device of a user of claim 14; and a computer program product comprising a computer readable storage medium having program instructions, and a processor of claim 20). Furthermore, to the extent that the use of the processor to trigger a prompt on an electronic device of the user even amounts to any transmitting of information by the processor, or receiving data by the electronic device of the user, these additional elements/functions would merely amount to the use of the processor and electronic device in their ordinary capacity (e.g. to receive or transmit data), and the prompt being triggered on the user device at best links the performance of the abstract idea to a particular technological environment. The use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. Additionally, the limitations specifying the invention relates to “an online subscription order 
(Dependent Claims 2, 5-13, 15-19, and 21-22) Dependent claims 2, 5-13, 15-19, and 21-22 are directed to and further describe the same abstract idea as independent claims 1, 14 and 20, and do not recite any additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, whether considered alone or in an ordered combination. 
In particular, dependent claims 2, 5-13, and 15-19 do not even recite any further additional elements beyond those already analyzed above with regards to independent claims 1, 14, and 20. Instead, dependent claims 2, 5-15, and 15-19 merely further describe the abstract idea above (implemented on generic computer components) by reciting limitations to: receive a product selection and crowd-sourced usage information to determine a baseline order schedule (claims 2, 15), provide the product usage information to a crowd-sourcing service (claim 5), prompt the user for confirmation of the adjusted schedule and further describing the schedule (claim 6), further describe that adjusting the next scheduled delivery includes changing the date and order quantity (claim 7), set a max price above which the next delivery is cancelled (claims 8, 16), further describe how next/future delivery schedules are adjusted based on user adjustment’s, usage history, calendar events, or seasonality (claims 9-12, 17-19), and provide product suggestions (claim 13). With respect to claims 21 and 22, the claims recite the processor receiving product usage information from an IoT device – however, since the processor and IoT device are doing nothing more than sending or receiving product usage information and the IoT device is just a generic IoT device described at a high level, the limitations containing these 
Therefore, as claims 1-2 and 5-22 are directed to an abstract idea without significantly more, the claims are ineligible under § 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 10, 12-15, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204256 A1 to Bifolco et al. (Bifolco) in view of US 20160275530 A1 to Concannon et al. (Concannon). 

Claim 1: Bifolco teaches: 
An apparatus (Bifolco: ¶ 0024, ¶ 0066-0068 showing apparatus/computer system), comprising: 
a processor (Bifolco: ¶ 0066, ¶ 0068 showing processor 804); and
a memory that stores code executable by the processor (Bifolco: ¶ 0068 showing processor executes instructions stored in computer memory) to: 
determine a subscription order schedule for a product that is ordered on a subscription basis as part of an online subscription order system (Bifolco: ¶ 0030 “determine a frequency in which an item may be scheduled for distribution to, for example, a geographic location associated with a subscriber”; also see ¶ 0026, ¶ 0028, ¶ 0038, ¶ 0047-0048, ¶ 0084 showing determining order schedule or frequency or deliveries for the product; as described in ¶ 0036 and ¶ 0026-0027, ¶ 0035 product is ordered on a subscription basis as part of online order system); 

With respect to the limitation: 
periodically trigger a prompt on an electronic device of a user, via the online subscription order system, to request product usage information for the product since a most recent delivery of the product and prior to a next scheduled delivery of the product according to the subscription order schedule; 
While Bifolco teaches an online subscription order system that collects product usage information for a product in order to dynamically adjust a frequency/order schedule of the product (Bifolco: at least ¶ 0050, ¶ 0104, ¶ 0109-0110), Bifolco does not explicitly specify periodically triggering a prompt on an electronic device of the user to request the product usage information between deliveries. However, Concannon teaches, in a subscription delivery system, that in between product shipments a user may receive electronic notifications whenever a product reaches an estimated threshold remaining, i.e. periodically (under the broadest reasonable interpretation), wherein the user is given the opportunity to provide a corrected  provide a corrected estimate of the amount of item left”; also see ¶ 0021-0023/¶ 0063-0064 generally for context which indicates the threshold notifications for subscription products would occur between a last delivery and a next delivery of the product; also see Fig. 1 showing the product usage information that the user may update indicated by element 108 and Fig. 2/¶ 0024-0025 showing user devices 204). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included sending notifications to a user device when thresholds are met, i.e. periodically, such that a user can enter updated product usage information of Concannon in the product subscription scheduling system of Bifolco with a reasonable expectation of success of arriving at the claimed invention, with the motivation that giving the consumer means to indicate the consumption rate/product usage “may also be utilized by the subscription system to adjust consumption rates and create a more accurate consumption model” (Concannon: ¶ 0016). 

Bifolco, as modified above, further teaches: 
and dynamically adjust, for the online subscription order system, the next scheduled delivery of the subscription order schedule for the product based on the product usage information (Bifolco: ¶ 0050, ¶ 0104 showing dynamically determining the frequency (also called a shipment rate) with which to deliver the item based at least on 

Claim 2: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein the code is further executable by the processor to: receive a selection of the product to be ordered on a subscription basis (Bifolco: ¶ 0036 showing receiving user input for a selected item that is ordered and scheduled as part of a subscription);
receive crowd-sourced usage information related to the product based on user information (Bifolco: ¶ 0045-0048, ¶ 0057, ¶ 0059, and ¶ 0109-0110 showing analyzing aggregated usage information for a given population, subpopulation, or demographic to which the user belongs, aggregate usage rate for a group of subscribers, usage rate pattern for a group of subscribers, etc.)

Claim 6: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein the code is further executable by the processor to prompt the user for confirmation of the adjusted next delivery schedule for the product, the confirmation being only for adjusting the next scheduled delivery or for adjusting all future scheduled deliveries (Bifolco: ¶ 0036 showing “In this example, a unit may be any length of time (e.g., a day, a week, a month, etc.) and “t” may represent a value for which a subscription repeats. According to various embodiments, user input 159 may be configured to display a subset of frequencies 117, with a default frequency 157 being presented. User input 155 is configured to confirm the selection and “add” to a cart the selection”; also see ¶ 0062 showing “If a default frequency is not available at 722, flow 700 may generate a 

Claim 7: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein adjusting the next scheduled delivery comprises changing one or more of a scheduled delivery date for the product and an order quantity for the product (Bifolco: ¶ 0059 showing “According to some examples, default frequency suggestion adapter 614 may predict future participation in an activity or an increase in usage rate during interval 628. Thus, default frequency suggestion adapter 614 may adapt default frequency so as to prepare a subscriber for increased usage rates by adjusting the default frequency… increased usage rates by adjusting the default frequency to reflect an increased laundry detergent amount or a decreased amount of time between shipments…”)

Claim 10: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein the code is further executable by the processor to: determine, based on a user's purchase history, that the user purchased the product prior to a next scheduled delivery of the one or more products (Bifolco: ¶ 0050 showing “Examples of usage characteristics include one or more attributes that may specify contextual-related information associated with an item, such as demographic information, purchasing-related data (e.g., purchase patterns, including a history of purchases), and the like”); and 
dynamically adjust the next scheduled delivery of the product according to the subscription order schedule based on the user's purchase history (Bifolco: ¶ 0050 as above, showing “At 316, a default frequency may be determined as a function of one or more usage characteristics. Examples of usage characteristics include one or more attributes that may specify contextual-related information associated with an item, such as demographic information, purchasing-related data (e.g., purchase patterns, including a history of purchases), and the like”)

Claim 12: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein the code is further executable by the processor to dynamically adjust a next scheduled delivery of the product according to the subscription order schedule in response to a usage of the product being impacted by a season (Bifolco: ¶ 0057 showing “consider that subscriber 642a to 642c purchase a “laundry detergent” having usage rates 652a to 652b. Usage rates between “0” and “1” (e.g., usage amounts during a spring season), usage rates between “1” and “2” (e.g., usage amounts during a summer season), and usage rates between “2” and “3” (e.g., usage amounts during a fall season). It may be that subscribers 642a to 642c play football during the fall, and consequently uses more laundry detergent due to football practices and games in inclement weather (e.g., due to muddy fields, etc.)”)

Claim 13: Bifolco/Concannon teach claim 1. Bifolco, as modified above, further teaches: 
wherein the code is further executable by the processor to provide suggestions for different products that the user can subscribe to that are similar to the product of the 

Claim 14: See the rejection of claim 1 above reciting analogous limitations. Bifolco also further teaches a method (Bifolco: Abstract, ¶ 0061, ¶ 0079-0081, and Claims 1-16).

Claim 15: See the rejection of claim 2 above teaching analogous limitations. 
Claim 18: See the rejection of claim 10 above teaching analogous limitations. 

Claim 20: See the rejection of claim 1 above reciting analogous limitations. Bifolco also further teaches a computer program product, comprising a computer readable storage medium having instructions embodied therewith, the program instructions executable by a processor (Bifolco: ¶ 0024 and ¶ 0068-0069). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20180204256 A1 to Bifolco et al. (Bifolco) in view of US 20160275530 A1 to Concannon et al. (Concannon), and further in view of JP 2002170002 A to Okuda et al. (Okuda, see previous English translation included with the 7/23/2021 office action). 

Claim 5: Bifolco/Concannon teach claim 1. With respect to the following limitations, Bifolco does not explicitly teach, however, Okuda teaches: 
wherein the code is further executable by the processor to provide the user’s reported product usage information to a crowd-sourcing service (Okuda: ¶ 0010 showing “Order information input facilitating means for prompting the user for input; user order history information recording means for sequentially recording information input by the order information input facilitating means as an order history for each user; Use case information that prompts the user to enter information on actual use cases for each product…”)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included providing the user reported information to a recording means for storing usage data for the users, i.e. a database of a crowd-sourcing service of Okuda in the product subscription scheduling system of Bifolco/Concannon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204256 A1 to Bifolco et al. (Bifolco) in view of US 20160275530 A1 to Concannon et al. (Concannon), and further in view of US 20160314514 A1 to High et al. (High). 

Claim 8: Bifolco/Concannon teach claim 1. With respect to the limitation: 
wherein the code is further executable by the processor to set a maximum price for the product such that a next scheduled delivery of the product is cancelled in response to a price of the product being greater than the maximum price
Bifolco teaches that the default frequency for the scheduled delivery of the product may be based on characteristics such as price of the item (Bifolco: ¶ 0103), but Bifolco/Concannon do not explicitly teach a maximum price for preventing delivery of the product (i.e. cancelling the scheduled delivery) in response to the price being greater than the maximum. However, High teaches a customized budget/spending threshold upon a next automated purchase may be skipped unless authorization is given by the customer, i.e. automated purchases are canceled (High: ¶ 0038 showing “The automated purchase may include obtaining an authorization from the customer, such as when a purchase exceeds a cost or budget, a customer profile requires an authorization before purchases are completed, and other such factors. The customer profile may further set spending thresholds, quantity thresholds, product priorities, and other such factors that are taken into consideration” and showing as per ¶ 0052 a purchase may be skipped, i.e. canceled, if the threshold is reached before the next scheduled delivery). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included setting a spending threshold upon which the order is skipped of High in the product subscription scheduling system of Bifolco with a reasonable expectation of success of arriving at 

Claim 16: See the rejection of claim 8 above teaching analogous limitations.

Claims 9, 11, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204256 A1 to Bifolco et al. (Bifolco) in view of US 20160275530 A1 to Concannon et al. (Concannon), and further in view of US 20180349844 A1 to Bounasser et al. (Bounasser). 

Claim 9: Bifolco/ Concannon teach claim 1. With respect to the limitations: 
wherein the code is further executable by the processor to: determine that the user manually adjusted the subscription order schedule for the next scheduled delivery; learn, over time, a subscription order schedule for the product based on the user's manual 
While Bifolco teaches that the user may manually select an initial delivery schedule from a drop down list (Bifolco: Fig. 1A and ¶ 0036-0038, also see Fig. 2 elements 257, 259, 270, 272, and 274 showing user selection of delivery schedule/frequency from drop down list) and also teaches dynamically adjusting one or more future scheduled deliveries of the product (Bifolco: ), but Bifolco/Concannon do not explicitly teach using a user’s manual adjustments in order to learn and dynamically adjust future scheduled deliveries of the product. 
However, Bounasser teaches determining an adjustment to the order through processing and machine learn preference over time. (Bounasser: ¶ 0020, “When processing the first data and/or the second data, the delivery system may use a technique. For example, the delivery system may use machine learning to identify an individual's preference based on prior deliveries of the same individual or a different individual. Additionally, or alternatively, and as another example, the delivery system may use a text and/or audio processing technique, such as natural language processing and/or speech-to-text, to process communications with client device CD2 (e.g., chatbot communications, a call, etc.). The delivery system may process the first data and/or the second data using a technique to identify a term and/or phrase related to scheduling the delivery, such as a preferred date and/or time, a modification to a previously scheduled delivery, and/or the like. This permits the delivery system to intelligently schedule a delivery, thereby improving a delivery of an item and/or a service”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use machine learning based on user input to dynamically modify a delivery schedule of Bounasser in the product subscription scheduling system of Bifolco/Concannon with a reasonable expectation of success 

Claim 11: Bifolco/Concannon teach claim 1. With respect to the following limitations: 
wherein the code is further executable by the processor to: determine one or more upcoming calendar events for the user prior to a next scheduled delivery of the product according to the subscription order schedule; 
determine whether the upcoming calendar events are related to the product; and 
dynamically adjust the next scheduled delivery of the product in response to the one or more upcoming calendar events being related to the product
Bifolco teaches determining usage patterns for the user based on events associated with the user such as using more laundry detergent due to football practices and games in inclement weather, or seasonal usage, in order to t dynamically adjust the next scheduled delivery of the product in response to these one or more upcoming events being related to the product (Bifolco: ¶ 0057, ¶ 0059), but Bifolco/Concannon do not explicitly state these are upcoming calendar events for the user prior to a next scheduled delivery of the product according to the subscription order schedule, which are determined to be related to the product and used to adjust the schedule.
However, Bounasser teaches dynamically determining a scheduled delivery adjustment for a user in response to a calendar conflict (Bounasser: ¶ 0072, “For example, delivery system 

Claim 17: See the rejection of claim 9 above teaching analogous limitations. 
Claim 19: See the rejection of claim 11 above teaching analogous limitations. 

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180204256 A1 to Bifolco et al. (Bifolco) in view of US 20160275530 A1 to Concannon et al. (Concannon), and further in view of US 20170124633 A1 to Natarajan et al. (Natarajan). 

Claim 21: Bifolco/Concannon teach claim 1. With respect to the limitation: 
wherein the code is executable by the processor to periodically receive product usage information from an "Internet of Things" ("IoT") device that measures usage of the subscription product (Natarajan: ¶ 0022, ¶ 0050-0051, ¶ 0062, ¶ 0066, ¶ 0073, ¶ 0075 showing use of IoT devices that measure and report product usage to the processor; which as per ¶ 0021-0022, ¶ 0037, ¶ 0039, ¶ 0047, ¶ 0055 pertains to a subscription service for one or more products for which the usage is being monitored via the IoT device(s)) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the use of IoT devices to report product usage information for a subscriber’s products of Natarajan in the product subscription scheduling system of Bifolco/Concannon with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problems that “many retailers may wish to offer subscription services, which may be established via the Internet, and where delivery may be made directly to the consumer's home, office, or other desired location. However, shoppers nevertheless order products and set subscription options on a retailer's website without the understanding or knowledge of whether refills, replacements, or upgrades are needed” (Natarajan: ¶ 0036) and also “to improve the prediction of buying or automatic replenishment, replacement, upgrade, 

Claim 22: See the rejection of claim 21 above teaching analogous limitations. 

Conclusion
The following reference is cited as relevant to the instant application: 
US 20180285809 A1 (¶ 0067 users are sent notifications before the next scheduled delivery of a product delivery subscription)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628